COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MAX GROSSMAN,                                    §              No. 08-19-00272-CV

                Appellant/Cross-Appellee,         §                 Appeal from the

 v.                                               §               384th District Court

 CITY OF EL PASO,                                 §            of El Paso County, Texas

                Appellee/Cross-Appellant.         §              (TC# 2017-DCV2528)

                                        JUDGMENT
       The Court has considered this cause on the record and concludes there was error in the trial

court’s order denying Appellant/Cross-Appellee’s application for a temporary injunction. We

therefore reverse the trial court’s order denying injunctive relief and remand the cause to the trial

court with instructions that it grant Appellant/Cross-Appellee’s request for a temporary injunction,

consistent with the opinion of this Court and pending further proceedings in the trial court.

       We further order that the trial court’s order denying Appellee/Cross-Appellant’s plea to the

jurisdiction is affirmed, in accordance with the opinion of this Court.

       We further order that Appellant/Cross-Appellee recover from Appellee/Cross-Appellant

all costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 10TH DAY OF NOVEMBER, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., dissenting